UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K/A Amendment No. 1 [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended May 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-18105 VASOMEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 11-2871434 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 180 Linden Avenue, Westbury, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (516) 997-4600 Securities registered under Section 12(b) of the Act:None Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No[ X ] Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) Yes [ X]No [] Indicate by a check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large Accelerated Filer [] Accelerated Filer[] Non-Accelerated Filer[] Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [ X ] The aggregate market value of common stock held by non-affiliates was approximately $14,088,479 based on the closing sales price of the common stock as quoted on the OTC-BB on August 23, 2010. At August 23, 2010, the number of shares outstanding of the issuer's common stock was 110,271,131. DOCUMENTS INCORPORATED BY REFERENCE None EXPLANATORY NOTE Vasomedical, Inc. (the “Company,” “we,” “us,” or “our”) is filing this Amendment No. 1 on Form 10-K/A to our Report on Form 10-K for the fiscal year ended May 31, 2010 (the “Report”) for the purpose of including information that was to be incorporated by reference from our definitive proxy statement pursuant to Regulation 14A of the Securities Exchange Act of 1934, as amended,(the “Exchange Act”).We will not file our proxy statement within 120 days of our fiscal year ended May 31, 2010, and are, therefore, amending and restating in their entirety Items 10, 11, 12, 13 and 14 of Part III of the Report. This amendment also includes audited financial statements that are accompanied by a report signed by our Independent Registered Public Accounting Firm.No changes have been made to the audited financial statements. Except as described above, no other amendments are being made to this Report.This Form 10-K/A does not reflect events occurring after the August 30, 2010 filing of our Report or modify or update the disclosure contained in the Report in any way other than as required to reflect the amendments discussed above and reflected below. This amendment should be read in conjunction with our Annual Report for the year ended May 31, 2010 filed on Form 10-K on August 30, 2010. INDEX TO FORM 10-K/A Page PART III ITEM 10 – DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 1 ITEM 11 - EXECUTIVE COMPENSATION 4 ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 6 ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE 9 ITEM 14 - PRINCIPAL ACCOUNTING FEES AND SERVICES 11 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS F-3 CONSOLIDATED STATEMENTS OF OPERATIONS F-4 CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 PART III ITEM 10 – DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors of the Registrant As of September 24, 2010, the members of our Board of Directors are: Name of Director Age Principal Occupation Director Since Simon Srybnik (3)(4) 94 Chairman of the Board and Director June, 2007 Derek Enlander (1)(2) 62 Director July, 2007 Jun Ma 47 President and ChiefExecutiveOfficer June, 2007 Behnam Movaseghi (2) 57 Director July, 2007 William Dempsey (2) 56 Director June, 2010 Peter C. Castle (1) 42 Director August, 2010 Member of the Audit Committee Member of Compensation Committee Member of the Corporate Governance Committee Ex-officio member of all committees The following is a brief account of the business experience for at least the past five years of our directors: Simon Srybnik has been a director since June 2007 and Chairman of the Board since June 2010.He is the Chairman of the Board of Kerns Manufacturing Corp. and Living Data Technology Corp.A lifetime entrepreneur and industrialist, Mr. Srybnik has founded and managed many companies in various industries including machinery and process equipment, aerospace and defense, biology and healthcare. Derek Enlander M.D. has been a director since July 2007.He is an attending physician at the Mount Sinai Medical Center New York, and a clinical instructor at the Mount Sinai Medical School. He is in private practice in Internal Medicine in Manhattan. He is the author of six books on medicine and over twenty research papers. He has invented a new drug to treat immune dysfunction and is the President of Computer Medica Inc., where he invented a Medical History card to store a patient'smedical files including X-rays, MRIs, etc. on a credit card size computer readable card. Jun Ma, PhD has been a director since June 2007 and was appointed President and Chief Executive Officer of the Company on October 16, 2008.Dr. Jun Ma has been an associate professor in engineering at New York Institute of Technology since 1997 and an assistant professor from 1993 to 1997.Previously Dr. Ma provided technology and business consulting services to several companies in aerospace, automotive, biomedical, medical device, and other industries, including Kerns Manufacturing Corp. and Living Data Technology Corp., both of which are stockholders of our Company. Behnam Movaseghi has been a director since July 2007. Mr. Movaseghi has been treasurer of Kerns Manufacturing Corporation since 2000, and controller from 1990 to 2000. For approximately ten years prior thereto Mr. Movaseghi was a tax and financial consultant. Mr. Movaseghi is a Certified Public Accountant. William Dempsey has been a director since June 2010.Mr. Dempsey is the former owner and Managing Director of Cardiac Services Ireland, Ltd., a healthcare and distribution company in Ireland and theUnited Kingdom.He has over 30 years experience in the healthcare and distribution market in Ireland. Mr. Dempsey successfully built and grew Cardiac Services Ireland Ltd. into one of the country’s leading suppliers of cardiology, anesthesia, imaging, fetal and obstetrical patient monitoring and resuscitation products. 1 Peter Castle has been a director since August 2010.Mr. Castle is currently the President and Chief Operating Officer of NetWolves Corporation, where he has been employed since 1998. Mr. Castle also held the position of Chief Financial Officer from 2001 until October 2009, Vice President of Finance since January 2000, Controller from August 1998 until December 1999 and Treasurer and Secretary from August 1999. NetWolves is a global telecommunications and Internet managed services provider offering single-source network solutions that provides multi-carrier and multi-vendor implementation to over 1,000 customers worldwide. Committees of the Board of Directors Audit Committee and Audit Committee Financial Expert The Board has a standing Audit Committee.The Board has affirmatively determined that each director who serves on the Audit Committee is independent, as the term is defined by applicable Securities and Exchange Commission ("SEC") rules.During the fiscal year ended May 31, 2010, (“fiscal 2010”) the Audit Committee consisted of Photios T. Paulson, who served as the committee chair during fiscal 2010, Derek Enlander and Martin Zeiger until his resignation in April 2010.The members of the Audit Committee have substantial experience in assessing the performance of companies, gained as members of the Company’s Board of Directors and Audit Committee, as well as by serving in various capacities in other companies or governmental agencies.As a result, they each have an understanding of financial statements. The Board believes that the addition of Peter Castle in August 2010 fulfills the role of the financial expert on this committee. The Audit Committee regularly meets with our independent registered public accounting firm outside the presence of management. The Audit Committee operates under a charter approved by the Board of Directors.The Audit Committee charter is available on our website. Compensation Committee Our Compensation Committee annually establishes, subject to the approval of the Board of Directors and any applicable employment agreements, the salaries that will be paid to our executive officers during the coming year, as well as administers our stock-based benefit plans.During fiscal 2010, the Compensation Committee consisted of Martin Zeiger, who served as the committee chair, until his resignation in April 2010, Derek Enlander, and Photios T. Paulson.None of these persons were our officers or employees during fiscal 2010 or, except as otherwise disclosed, had any relationship requiring disclosure in this Form 10-K/A. The Compensation Committee operates under a charter approved by the Board of Directors.The Compensation Committee charter is available on our website. Corporate Governance Committee The Board of Directors has established a Corporate Governance Committee.During fiscal 2010, the Corporate Governance Committee consisted of John C.K. Hui, who served as committee chair until his resignation in June 2010, Simon Srybnik and Martin Zeiger until his resignation in April 2010. The Corporate Governance Committee monitors developments in corporate governance principles and other corporate governance matters and makes recommendations to the Board of Directors regarding the adoption of additional corporate governance principles. The Corporate Governance Committee operates under a charter approved by the Board of Directors.The Corporate Governance Committee charter is available on our website. 2 MEETINGS OF THE BOARD OF DIRECTORS AND COMMITTEES During the fiscal year ended May 31, 2010 there were: · 7 meetings of the Board of Directors · 4 meetings of the Audit Committee · 1 meeting of the Compensation Committee The Corporate Governance Committee did not hold any meetings during the fiscal year ended May 31, 2010. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Exchange Act requires directors, executive officers and persons who beneficially own more than 10% of our common stock (collectively, “Reporting Persons”) to file initial reports of ownership and reports of changes in ownership of our common stock with the SEC.Reporting Persons are required by SEC regulations to furnish us with copies of all Section 16(a) reports they file.To our knowledge, based solely on our review of the copies of such reports received or written representations from certain Reporting Persons that no other reports were required, we believe that during fiscal 2010, all Reporting Persons timely complied with all applicable filing requirements. Corporate Governance - Code of Ethics We have adopted a Corporate Code of Business Ethics (the "Code") that applies to all employees, including our principal executive officer, principal financial officer, and directors of the Company.A copy of the Code can be found on our website, www.vasomedical.com.The Code is broad in scope and is intended to foster honest and ethical conduct, including accurate financial reporting, compliance with laws and the like. If any substantive amendments are made to the Code or if there is any grant of waiver, including any implicit waiver, from a provision of the Code to our Chief Executive Officer or Chief Financial Officer, we will disclose the nature of such amendment or waiver in a Current Report on Form 8-K. Executive Officers of the Registrant As of September 24, 2010 our executive officers are: Name of Officer Age Position held with the Company Jun Ma, PhD 47 President, Chief Executive Officer and Director Jonathan Newton 49 Chief Financial Officer John C.K. Hui, PhD 64 Senior Vice-President and Chief Technology Officer Jonathan P. Newton was appointed Chief Financial Officer of the Company effective September 1, 2010.From June 2006 to August 2010, Mr. Newton was Director of Budgets and Financial Analysis for Curtiss-Wright Flow Control.His responsibilities included the development of sophisticated financial forecasting models, preparing the annual budget, long-term strategic planning, cost analysis and SOX compliance.From August 2001 to June 2006, Mr. Newton was Vasomedical’s Director of Budgets and Analysis.In that capacity, his responsibilities included preparing annual budgets and forecasts, revenue, margin and cost analyses for management and the Company’s outside auditors, Board of Directors presentations, and preparation of the Company’s quarterly and annual SEC filings.Prior positions included Controller of North American Telecommunications Corp., Accounting Manager for Luitpold Pharmaceuticals, positions of increasing responsibility within the internal audit function of the Northrop Grumman Corporation and approximately three and one half years as an accountant for Deloitte Haskins & Sells, during which time Mr. Newton became a certified public accountant .Mr. Newton holds a B.S. in Accounting from SUNY at Albany, and a B.S. in Mechanical Engineering from Hofstra University. John C. K. Hui, Ph.D. has been our Senior Vice President and Chief Technology Officer since October 16, 2008, our President, Chief Executive Officer and Chief Technology Officer from April 1, 2007 through October 15, 2008, as well as a director since February 1995. From February 1995 until April 2007, he was a Senior Vice President.Dr. Hui has been an Assistant Professor in the Department of Surgery and Division of Cardiology at the State University of Stony Brook, New York since 1978. He has also been a scientist in the medical department of Brookhaven National Laboratories. Dr. Hui was CEO and President of and a principal stockholder in Vasogenics, Inc. at the time of its acquisition by us in January 1995. 3 ITEM 11 - EXECUTIVE COMPENSATION The following table sets forth the annual and long-term compensation of our Chief Executive Officer and each of our most highly compensated officers who were serving as executive officers at the end of the last completed fiscal year, and certain former executive officers as required under SEC rules (collectively, the “Named Executive Officers”) for services rendered for fiscal 2010 and the year ended May 31, 2009 (“fiscal 2009”). Summary Compensation Table Name and Principal Position Year Salary Bonus Stock Awards Option Awards ($) (2) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings ($) All Other Compensation ($) (1) Total Jun Ma, PhD $ - $ $ - - $ $ Chief Executive Officer (3) $ - $ - - - $ $ John C. K. Hui $ - $ - - - $ $ Senior Vice President and Chief Technology Officer $ - $ $ (Chief Executive Officer) (4) Tarachand Singh $ - $ $ (Chief Financial Officer) (5) $ - $ - - - $ $ Tricia Efstathiou $ - $ $ (Chief Financial Officer) (6) Represents premiums paid on medical, dental, life and disability group benefit plans, as well as amounts matched in the Company’s 401(k) Plan. Option awards are valued at the fair market value times the number of shares (which represent the fair market value of the underlying common stock at the time of the respective grants). Dr. Ma has served as President and Chief Executive Officer since October 16, 2008; Dr. Ma received common stock valued at $5,000 for service as a director prior to being named President and Chief Executive Officer. Dr. Hui was President and Chief Executive Officer from April 30, 2007 to October 15, 2008. Mr. Singh was Chief Financial Officer from March 11, 2009 to August 26, 2010. Ms. Efstathiou was Chief Financial Officer from September 20, 2006 to November 5, 2008. The following table describes each component of the “All Other Compensation” column in the “Summary Compensation Table” above. Fiscal Year Matching Contribution to 401K Plan Supplemental Life Insurance Medical Insurance Benefits Other Personal Including Personal Use of Auto Total Jun Ma - John C. K. Hui - - Tarachand Singh - - Tricia Efstathiou - 4 Outstanding Equity Awards at Last Fiscal Year End The following table provides information concerning outstanding options, unvested stock and equity incentive plan awards for our Named Executive Officers at May 31, 2010: Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options - Exercisable Number of Securities Underlying Unexercised Options - Unexercisable Equity Incentive Plan Awards: Number of Underlying Unexercised Unearned Options Option Exercise Price Option Expiration Date Number of Shares or Units of Stock That Have Not Vested Market Value of Shares or Units of Stock That Have Not Vested Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested Jun Ma, PhD - - $ 7/25/2017 - $ 12/17/2014 John C.K.Hui, PhD - - $ 7/11/2011 - $ 7/12/2014 - $ 6/22/2015 - $ 9/20/2015 - $ 4/3/2016 - Employment Agreements As of May 31, 2010, the Company does not have any employment agreements. 401(K) Plan In April 1997, the Company adopted the Vasomedical, Inc. 401(k) Plan to provide retirement benefits for its employees. As allowed under Section 401(k) of the Internal Revenue Code, the plan provides tax-deferred salary deductions for eligible employees. Employees are eligible to participate in the next quarter enrollment period after employment. Participants may make voluntary contributions to the plan up to 15% of their compensation. In fiscal year 2010 and 2009, the Company made discretionary contributions of approximately $3,000 and $10,000, respectively, to match a percentage of employee contributions. Director's Compensation Non-employee Directors receive a fee of $1,500 for each Board of Directors and Committee meetings attended and $2,500 for each Audit Committee meeting attended.They also receive an annual fee of $15,000. These fees are either paid in cash, or common stock valued at the fair market value of the common stock on the date of grant, which is the meeting date. 5 Director Compensation for Fiscal 2010 Fees Earned or Paid in Cash Stock Awards Option Awards Non-equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total Name Abraham E. Cohen - Derek Enlander - Joseph Giacalone - Behnam Movaseghi - - - Photios T. Paulson - Simon Srybnik - Martin Zeiger - Options valued at $16,000 remain outstanding as of May 31, 2010. Limitation on Liability of Officers and Directors We have entered into indemnification agreements with each of our current officers and directors pursuant to which we have agreed, among other things, to indemnify these officers and directors to the fullest extent permitted by Delaware law.The Company also provides directors’ and officers’ liability insurance. Compensation Committee Interlocks and Insider Participation During fiscal 2010, our Compensation Committee consisted of Martin Zeiger, who served as the committee chair, Derek Enlander, and Photios T. Paulson.None of these persons were our officers or employees during fiscal 2010 or, except as otherwise disclosed, had any relationship requiring disclosure in this Form 10-K/A. ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth the beneficial ownership of shares of our common stock as of May 31, 2010 of (i) each person known by us to beneficially own 5% or more of the shares of outstanding common stock, based solely on filings with the SEC, (ii) each of our executive officers and directors, and (iii) all of our executive officers and directors as a group. Except as otherwise indicated, all shares are beneficially owned, and investment and voting power is held by the persons named as owners. The percentage of beneficial ownership for the table is based on 110,271,131shares of our common stock outstanding as of May 31, 2010. To our knowledge, except under community property laws or as otherwise noted, the persons and entities named in the table have sole voting and sole investment power over their shares of our common stock. Unless otherwise indicated, each beneficial owner listed below maintains a mailing address of c/o Vasomedical, Inc., 180 Linden Avenue, Westbury, New York 11590. 6 Name of Beneficial Owner Common Stock BeneficiallyOwned (1) % of Common Stock(2) Abraham Cohen**…………… % Derek Enlander **……………. * John C. K. Hui, PhD (3) ** ….………… % Jun Ma, PhD **……………. % Benham Movaseghi **…………… * Photios Paulson**…………… % Tarachand Singh**……………. * Simon Srybnik (4) (5) **…………… % Louis Srybnik (4) (5)………….…………… % ** Directors and executive officers as a group (8 persons) % *Less than 1% of the Company's common stock 1. No officer or director owns more than one percent of the issued and outstanding common stock of the Company unless otherwise indicated. Includes beneficial ownership of the following numbers of shares that may be acquired within 60 days of May 31, 2010 pursuant to a warrant awarded under the Securities Purchase Agreement with Kerns Manufacturing Corp. (“Kerns”) and stock options awarded under our stock option plans: 7 Abraham Cohen Derek Enlander John C. K. Hui, PhD Jun Ma Behnam Movaseghi Photios Paulson Simon Srybnik Directors and executive officers as a group 2. Applicable percentages are based on 110,271,131shares of common stock outstanding as of May 31, 2010, adjusted as required by rules promulgated by the SEC. 3. Includes 789,322 shares that are held in a trust for the benefit of Dr. Hui’s child. Dr. Hui and his wife are the trustees of this trust. 4. Simon Srybnik and his brother Louis Srybnik are the sole directors and the Chairman of the Board and President, respectively of Kerns, which is the record holder of 25,714,286 shares (of which 4,285,714 shares are not issuable until a restricted warrant is exercised). They are the sole shareholders of Kerns, each holding 50% of the shares.The reporting persons, accordingly, share voting and dispositive powers over the 21,428,572 shares held by Kerns and share dispositive power over the 4,285,714 shares underlying the restricted warrant. As a result, they may be deemed to be the co-beneficial owners of an aggregate of 25,714,286 shares.Mr. Srybnik also holds sole dispositive power over 150,000 shares underlying the option he was granted upon being appointed to the Board of Directors, as well as 498,125 shares of common stock held by him as of May 31, 2010. 5. Simon Srybnik and his brother Louis Srybnik are the sole directors and officers of Living Data Technology Corporation (“Living Data”). They also each own 35% of the outstanding shares of Living Data.The reporting persons, accordingly, share voting and dispositive powers over the 17,815,007 shares of our common stock owned by Living Data and, as a result, may be deemed to be the co-beneficial owners thereof. Equity Compensation Plan Information We maintain various stock plans under which options vest and shares are awarded at the discretion of our Board of Directors or its Compensation Committee.The purchase price of the shares under the plans and the shares subject to each option granted is not less than the fair market value on the date of the grant.The term of each option is generally five years and is determined at the time of the grant by our board of directors or the compensation committee.The participants in these plans are officers, directors, employees, and consultants of the Company and its subsidiaries and affiliates. 8 Plan category (a)Number of securities to be issued upon exercise of outstanding options, warrants and rights (b)Weighted-average exercise price of outstanding options, warrants and rights (c)Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) Equity Compensation plans approved by security holders $ Equity Compensation plans not approved by security holders $ - Total The following information is provided about our current stock option plans not approved by stockholders: 1999 Stock Option Plan In July 1999, the Company’s Board of Directors approved the 1999 Stock Option Plan (the 1999 Plan), for which the Company reserved an aggregate of 2,000,000 shares of common stock. The 1999 Plan provides that a committee of the Board of Directors of the Company will administer it and that the committee will have full authority to determine the identity of the recipients of the options and the number of shares subject to each option. Options granted under the 1999 Plan may be either incentive stock options or non-qualified stock options. The option price shall be 100% of the fair market value of the common stock on the date of the grant (or in the case of incentive stock options granted to any individual principal stockholder who owns stock possessing more than 10% of the total combined voting power of all voting stock of the Company, 110% of such fair market value). The term of any option may be fixed by the committee but in no event shall exceed ten years from the date of grant. Options are exercisable upon payment in full of the exercise price, either in cash or in common stock valued at fair market value on the date of exercise of the option. In July 2000, the Company’s Board of Directors increased the number of shares authorized for issuance under the 1999 Plan by 1,000,000 shares to 3,000,000 shares. In December 2001, the Board of Directors of the Company increased the number of shares authorized for issuance under the 1999 Plan by 2,000,000 shares to 5,000,000 shares. In May 2006, the Board of Directors accelerated the vesting period for all unvested options to May 31, 2006. The term for which options may be granted under the 1999 Plan expired July 12, 2009.In fiscal 2009, options to purchase 1,411,832 shares of common stock under the 1999 Plan at exercise prices ranging from $0.22 to $4.28 were retired or cancelled. In fiscal 2010, options to purchase 30,000 shares of common stock under the 1999 Plan at an exercise price of $1.69 were retired or cancelled. ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE On June 21, 2007, we entered into a Securities Purchase Agreement with Kerns Manufacturing Corp. (Kerns).Concurrently with our entry into the Securities Purchase Agreement, we also entered into a Distribution Agreement and a Supplier Agreement with Living Data Technology Corporation, an affiliate of Kerns (Living Data). 9 We sold to Kerns, pursuant to the Securities Purchase Agreement, 21,428,572 shares of our common stock at $.07 per share for a total purchase price of $1,500,000, as well a five-year warrant to purchase 4,285,714 shares of our common stock at an initial exercise price of $.08 per share (the Warrant).The agreement further provided for the appointment to our Board of Directors of two representatives from Kerns.In furtherance thereof, Dr. Jun Ma and Mr. Simon Srybnik, Chairman of both Kerns and Living Data, have been appointed members of our Board of Directors.On October 15, 2008, Dr. Jun Ma was appointed Chief Executive Officer.Pursuant to the Distribution Agreement, we have become the exclusive distributor in the United States of the AngioNew® ECP systems manufactured by Living Data.As additional consideration for such agreement, we agreed to issue an additional 6,990,840 shares of our common stock to Living Data.Pursuant to the Supplier Agreement, Living Data became the exclusive supplier to us of the ECP therapy systems that we market under the registered trademark EECP®.The Distribution Agreement and the Supplier Agreement each have an initial term extending through May 31, 2012. On November 20, 2008, the Company entered into an Amendment to the Distribution Agreement with Living Data to expand the territory covered in the Distribution Agreement to provide for exclusive distribution rights of AngioNew® ECP systems worldwide.In consideration for these rights, the Company agreed to issue Living Data 3,000,000 restricted shares of its common stock having a fair market value of $60,000 at time of issue. On February 28, 2010, the Company entered into an Amendment to the Supplier Agreement with Living Data to terminate the Supplier Agreement and permit Vasomedical to manufacture or cause to be manufactured EECP® systems at its will.In connection to this termination, Vasomedical purchased Living Data's remaining inventory at cost ($469,450), which was paid in 7,824,167 shares of common stock valued at the closing price on the contract date. Pursuant to a Registration Rights Agreement, we granted to Kerns and Living Data, subject to certain restrictions, “piggyback registration rights" covering the shares sold to Kerns as well as the shares issuable upon exercise of the Warrant and the shares issued to Living Data. On July 10, 2007, the Board of Directors appointed Mr. Behnam Movaseghi, Treasurer and Chief Financial Officer of Kerns Manufacturing Corporation, to our Board of Directors. As affiliates of Living Data and Kerns, Dr. Ma, Mr. Movaseghi and Mr. Srybnik have each been directly involved in the transactions between Living Data and Kerns, and the Company, with respect to the Securities Purchase Agreement, the Distribution Agreement and the Supplier Agreement, as well as consulting services to the Company with no compensation. During fiscal 2010, the Company purchased EECP® therapy systems under the Supplier Agreement for $509,450 from Living Data, including $469,450 purchased in February 2010, as per an Amendment to the Supplier Agreement dated February 28, 2010.Payment terms on certain purchases leave a balance of $240,000 in Trade Payable to Related Party on the accompanying consolidated balance sheet as of May 31, 2010. Notes Payable to Related Parties At May 31, 2010, the Company incurred $1,250,000 in noteswith the proceeds usedto finance the start-up costs related to Vaso Healthcare. Beneficial owners issued promissory notes to the Company on various dates during April and May of 2010 and carry an interest rate of 5% per annum and matured on various dates in July 2010. These promissory notes were subsequently cancelled in June 2010 through the issuance of Series E preferred stock. The following table provides information regarding Notes Payable to Related Parties and interest payable as of May 31, 2010: Related Party Principal of Note Payable Interest Payable on Note as of May 31, 2010 Abraham Cohen William Dempsey Simon Srybnik 10 Director Independence We have adopted the NASDAQ Stock Market’s standards for determining the independence of directors. Under these standards,the following persons shall not be considered independent: · a director who is, or at any time during the past three years was, employed by us; · a director who accepted or who has a family member who accepted any compensation from us in excess of $120,000 during any period of twelve consecutive months within the three years preceding the determination of independence, other than the following: · compensation for service on the Board of Directors or any committee thereof; · compensation paid to a family member who is one of our employees (other than an executive officer); or · under a tax-qualified retirement plan, or non-discretionary compensation; · a director who is a family member of an individual who is, or at any time during the past three years was, employed by us as an executive officer; · a director who is, or has a family member who is, a partner in, or a controlling stockholder or an executive officer of, any organization to which we made, or from which we received, payments for property or services in the current or any of the past three fiscal years that exceed 5% of the recipient's consolidated gross revenues for that year, or $200,000, whichever is more, other than the following: · payments arising solely from investments in our securities; or · payments under non-discretionary charitable contribution matching programs; · a director who is, or has a family member who is, employed as an executive officer of another entity where at any time during the past three years any of our executive officers served on the compensation committee of such other entity; or · a director who is, or has a family member who is, a current partner of our outside auditor,a current employee of the auditor and personally works on our audit, or was a partner or employee of our outside auditorwho worked on our audit at any time during any of the past three years. For purposes of the NASDAQ independence standards, the term “family member” means a person's spouse, parents, children and siblings, whether by blood, marriage or adoption, or anyone residing in such person's home. The Board of Directors has assessed the independence of each non-employee director under the independence standards of the NASDAQ Stock Market set forth above, and has affirmatively determined that four of our non-employee directors (Mr. Cohen, Dr. Enlander, Mr. Paulson and Mr. Zeiger) are independent. We expect each director to attend every meeting of the Board and the committees on which he serves as well as the annual meeting.In 2010, all directors attended at least 75% of the meetings of the Board and the committees on which they served. ITEM 14 - PRINCIPAL ACCOUNTING FEES AND SERVICES Rothstein, Kass & Company, P.C. is our independent registered public accounting firm and performed the audits of our consolidated financial statements for fiscal years 2009 and 2010.The following table sets forth all fees for the fiscal years ended May 31, 2009 and 2010: 2009 (1) Audit fees $ $ Tax Fees $ $ 11 The Audit Committee has adopted a policy that requires advance approval of all audit, audit-related, tax services, and other services performed by the Company’s independent auditor.Accordingly, the Audit Committee must approve the permitted service before the independent auditor is engaged to perform it.In accordance with such policies, the Audit Committee approved 100% of the services relative to the above “Audit Fees” and “Tax Fees”. Rothstein, Kass & Company, P.C. did not render any other non-audit related services during fiscal year 2010. In fiscal year 2009 Rothstein, Kass & Company, P.C. replaced Rosen, Seymour, Shapss, Martin & Company, LLP (formerly Miller Ellin & Company, LLP) as our independent auditors.For fiscal year 2009 the fees for audit and tax services provided by Rosen, Seymour, Shapss, Martin & Company were approximately $173,142. 12 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, we have duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized on the 28th day of September, 2010. VASOMEDICAL, INC. By: /s/ Jun Ma Jun Ma President, Chief Executive Officer and Director (Principal Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below on September 28, 2010, by the following persons in the capacities indicated: /s/Jun Ma President, Chief Executive Officer and Director Jun Ma (Principal Executive Officer) /s/ Simon Srybnik Chairman of the Board Simon Srybnik /s/ Jonathan Newton Chief Financial Officer (Principal Financial Officer) Jonathan Newton /s/ Derek Enlander Director Derek Enlander /s/ Peter Castle Director Peter Castle /s/ William Dempsey Director William Dempsey /s/ Behnam Movaseghi Director Behnam Movaseghi 13 CONSOLIDATED FINANCIAL STATEMENTS For the years ended May 31, 2010 and 2009 Page Report of Independent Registered Public Accounting FirmF-2 Financial Statements Consolidated Balance Sheets as of May 31, 2010 and 2009F-3 Consolidated Statements of Operations for the years ended May 31, 2010 and 2009F-4 Consolidated Statements of Changes in Stockholders’ Equity for the years ended May 31, 2010 and 2009F-5 Consolidated Statements of Cash Flows for the years ended May 31, 2010 and 2009F-6 Notes to Consolidated Financial StatementsF-7 – F-26 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Vasomedical, Inc. We have audited the accompanying consolidated balance sheets of Vasomedical, Inc. and Subsidiaries (collectively, the “Company”) as of May 31, 2010 and 2009, and the related consolidated statements of operations, changes in stockholders’ equity, and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Vasomedical, Inc. and Subsidiaries as of May 31, 2010 and 2009, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Rothstein, Kass & Company, P.C. ROTHSTEIN, KASS & COMPANY, P.C. Roseland, New Jersey August 30, 2010 F-2 Vasomedical, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS May 31, 2010 May 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short-term investment, at fair value Accounts receivable, net of an allowance for doubtful accounts of $146,961 at May 31, 2010 and $94,973 at May 31, 2009 Inventories, net Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $1,612,098 at May 31, 2010 and $1,562,891 at May 31, 2009 DEFERRED DISTRIBUTOR COSTS, net of accumulated amortization of $338,818 at May 31, 2010, and $213,234 at May 31, 2009 OTHER ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses and other liabilites Sales tax payable Deferred revenue - current portion Deferred gain on sale-leaseback of building - current portion Accrued professional fees Trade payable due to related party Total current liabilities LONG-TERM LIABILITIES Notes payable - Deferred revenue Accrued rent expense Deferred gain on sale-leaseback of building Other long-term liabilities Total long term liabilities COMMITMENTS & CONTINGENCIES (NOTE P) STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 1,000,000 shares authorized; none issued - - Common stock, $.001 par value; 250,000,000 shares authorized; 110,271,131 shares at May 31, 2010, and 99,843,004 at May 31, 2009, issued and outstanding Additional paid-in capital Accumulated deficit ) ) Non-controlling interest - ) Total stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 Vasomedical, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS Years Ended May 31, Revenues Equipment sales $ $ Equipment rentals and services Total revenues Cost of Sales and Services Cost of sales, equipment Cost of equipment rentals and services Total cost of sales and services Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other Income (Expenses) Interest and financing costs ) - Interest and other income, net Amortization of deferred gain on sale-leaseback of building Total other income, net Loss before income taxes ) ) Income tax benefit (expense), net ) Net loss ) ) Net income attributable to non-controlling interest - Net loss attributable to common stockholders $ ) $ ) Net loss per common share basic & diluted $ ) $ ) Weighted average common shares outstanding basic & diluted The accompanying notes are an integral part of these consolidated financial statements. F-4 Vasomedical, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Common Shares Stock Amount Additional Paid in- Capital Accumulated Deficit Non- controlling interest Total Stockholders' Equity Balance at May 31, 2008 $ $ $ ) $ ) $ Common stock issued pursuant to Distribution and Supply agreement Common stock issued to Directors for fiscal year 2008 compensation Stock-based compensation Net loss ) ) Balance at May 31, 2009 $ $ $ ) $ ) $ Inventory purchased from related party paid in common stock Common stock issued to Directors for fiscal year 2009 compensation and meeting fees Stock-based compensation Net income (loss) ) ) Balance at May 31, 2010 $ $ $ ) $
